Citation Nr: 0936741	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected hepatitis B/C with cirrhosis prior to 
June 5, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from November 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The case was previously before the Board in February 2006, 
when the appeal was denied.  The Veteran appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, in August 2007, the 
Court remanded the Veteran's appeal back to the Board.  In 
the Joint Motion for Remand, the parties agreed that the most 
recent VA examination, dated in April 2004, is neither 
complete nor contemporaneous and, thus, remand was necessary 
for a new VA examination.  While the Veteran's appeal was 
still pending before the Board, in October 2008, he filed a 
new claim with the RO, and in rating decision issued in May 
2009, the RO determined cirrhosis of the liver was part of 
the Veteran's service connected hepatitis disability, re-
characterized the disability to include cirrhosis, and 
assigned a 100 percent evaluation effective from June 2008.  
The Board observes that in connection with that decision, the 
RO obtained VA treatment records from June 2008 to February 
2009.

The Board finds, therefore, that the issue before it has been 
limited as to whether the Veteran's hepatitis B/C with 
cirrhosis warrants a disability rating in excess of 20 
percent prior to June 5, 2008.  However, as the Veteran's 
appeal has been pending either before the Board or the Court 
since June 2005, there is a complete lack of medical evidence 
for the period of May 2004 to May 2008.  The Veteran's claims 
file indicates he has received treatment at the VA Medical 
Center in West Palm Beach, Florida.

Thus, the Board finds that it must remand the Veteran's 
appeal so that the Veteran's VA treatment records from May 
2004 to May 2008 can be obtained as treatment records during 
this period of time may be highly probative to the Veteran's 
claim.  In addition, VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's medical records for 
both inpatient and outpatient treatment from 
the VA Medical Center in West Palm Beach, 
Florida, from May 2004 to May 2008.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran, 
his fiduciary and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

